United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-2489
                                 ___________

Charles Alexander/Ryahim,               *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
Daryl Gardner, Sgt., Varner Super       *
Max, ADC; Corcolis, CO-1, Varner        * [UNPUBLISHED]
Super Max, ADC; Floyd Williams,         *
CO-1, Varner Super Max, ADC;            *
Michelle Rucker, CO-1, Varner           *
Super Max, ADC; Ransom Evans,           *
Lt., Varner Super Max, ADC; Tim         *
Moncrief, Assistant Warden, Varner      *
Super Max, ADC; Patricia Kelly,         *
Dr., Varner Super Max, ADC              *
(originally sued as Kelly); Tanyon      *
Norman, Nurse, Varner Super Max,        *
ADC (originally sued as Norman);        *
Jerry King, Nurse, Varner Super Max, *
ADC (originally sued as King),          *
                                        *
              Appellees.                *
                                   ___________

                            Submitted: October 23, 2008
                               Filed: October 27, 2008
                                ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________
PER CURIAM.

        Arkansas inmate Charles Alexander/Ryahim appeals the district court’s1
adverse judgment entered upon a jury verdict in this 42 U.S.C. § 1983 action. On
appeal, Ryahim unsuccessfully requested preparation of a transcript at government
expense, and he has provided no justification for reconsideration of that decision. We
therefore cannot review most of the evidentiary matters about which Ryahim
complains involving such things as admission or exclusion of evidence, judicial bias,
or the jury’s verdict, see Fed. R. App. P. 10(b)(1) (discussing appellant’s duty to order
transcript); Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 385-86 (8th
Cir. 1987) (per curiam) (where pro se appellant did not order trial transcript, this court
could not review claims of judicial bias, evidentiary rulings, or sufficiency of
evidence), and we find Ryahim’s remaining arguments to be raised for the first time
on appeal or meritless.

     Accordingly, the judgment is affirmed, see 8th Cir. R. 47B, and the pending
motions are denied.
                     ______________________________




      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                           -2-